Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 Claim limitations display module configured for displaying, grouping module configured for grouping, cutting module configured for cutting, setting module configured for setting, detection module configured for detecting, code generation module configured for generating in claims 18-20 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, claims 18-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “FIG. 1 is a schematic diagram of a system 10 for generating a description code of a user interface according to an embodiment of the present disclosure. The system 10 may be implemented in a computer and includes a display module 12, a grouping module 14, a cutting module 16, a setting module 18, a plurality of detection modules 20, a description code generation module 22, an adjustment module 24, and a comparison module 26. In this embodiment, the display module 12, the grouping module 14, the cutting module 16, the setting module 18, the plurality of detection modules 20, the description code generation module 22, the adjustment module 24 and the comparison module 26 may be implemented by different software modules or different program codes, respectively, and executed by the computer. In other embodiments, the display module 12, the grouping module 14, the cutting module 16, the setting module 18, the plurality of detection modules 20, the description code generation module 22, the adjustment module 24, and the comparison module 26 may also be implemented in the computer by software combined with hardware or firmware, respectively.” (see Paragraph 0034).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Filner et al., U.S. Patent Number 7,362,311B2 in view of Morita, Keisuke, U.S. Patent Publication Number 2011/0310403 A1 and Kato et al., U.S. Patent Publication Number 2005/0111745 A1.

Claim 1:
	Filner discloses a method for generating a description code of a user interface (see Column 2, Lines 22-25 – Filner discloses this limitation in that the method modifies the initial page’s source code for final rendering.), comprising: 
displaying a programmable user interface having a first object and a second object (see Figure 4 and Column 4, Lines 63-67 – Filner discloses this limitation in that page 400 is the initial page, with multiple objects presented in an initial layout.); 
grouping the first object and the second object to form a grouping block, wherein the first object and the second object are in the grouping block (see Column 2, Lines 40-50 – Filner discloses this limitation in that a single column style sheet is applied to the present the content in a single column.); 
cutting the grouping block into a first sub-block and a second sub-block, wherein the first object is in the first sub-block and the second object is in the second sub-block (see Column 2, Lines 40-50 – Filner discloses this limitation in that the single column presents one block level element per row.); and
generating a first description code corresponding to the first sub-block according to the second display attribute (see Column 5, Lines 3-8 – Filner discloses this limitation in that the method modifies the initial page’s source code such that when interpreted for final rendering, the contents of the page are in a single column.).  
Filner fails to expressly disclose:
setting the first sub-block as having a first display attribute; 
displaying a first attribute element on the programmable user interface, wherein the first attribute element presents a first display state for representing the first display attribute; 
changing the first display attribute of the first sub-block to a second display attribute, and changing the first display state presented by the first attribute element to a second display state, wherein the second display state is used to represent the second display attribute.
Morita teaches:
setting the first sub-block as having a first display attribute (see Figure 15B – Morita teaches this limitation in that Element D has been assigned as belonging in Column 2 (attribute).); 
displaying a first attribute element on the programmable user interface, wherein the first attribute element presents a first display state for representing the first display attribute (see Paragraph 0081 and Figure 15B – Morita teaches this limitation in that Element D is displayed at the top of the second column (first attribute).); 
changing the first display attribute of the first sub-block to a second display attribute, and changing the first display state presented by the first attribute element to a second display state, wherein the second display state is used to represent the second display attribute (see Paragraph 0087 and Figure 15B – Morita teaches this limitation in that when margin reduction is performed, block D is moved to the lower portion of the first column. As illustrated in Figure 15B, block D is then displayed in the first column (second attribute).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Filner, to include:
setting the first sub-block as having a first display attribute; 
displaying a first attribute element on the programmable user interface, wherein the first attribute element presents a first display state for representing the first display attribute; 
changing the first display attribute of the first sub-block to a second display attribute, and changing the first display state presented by the first attribute element to a second display state, wherein the second display state is used to represent the second display attribute
for the purpose of optimizing the layout of blocks of content in columns without causing inconsistency in context (see Paragraph 0008). Further, both Filner and Morita are concerned with formatting web pages to present to a user. 
The combination of Filner and Morita fails to expressly teach:
detecting whether the first attribute element is selected.
Kato teaches:
detecting whether the first attribute element is selected (see Paragraph 0240 – Kato teaches this limitation in that an attribute of an object may be selected.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
detecting whether the first attribute element is selected
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claim 2:
The combination of Filner, Morita, and Kato teaches the method according to claim 1, wherein the step of cutting the grouping block into the first sub-block and the second sub-block further comprises: 
55detecting whether there is an interval between the first object and the second object, wherein the interval is defined by a first edge of the first object and a second edge of the second object (see Column 2, Lines 57-67 – Filner discloses this limitation in that to fit the blocks to the display width, any exterior left and right margins may need to be reduced.); and 
when the interval between the first object and the second object is detected, cutting the grouping block into the first sub-block and the second sub-block along at least one path in the interval (see Column 2, Lines 57-67 – Filner discloses this limitation in that the margin spaces to the left and right of blocks are removed or reduced. Also see Column 2, Lines 40-50 – Filner discloses this limitation in that the single column presents one block level element per row.).  

Claim 3:
The combination of Filner, Morita, and Kato teaches the method according to claim 2, wherein the at least one path comprises a first path and a second path (see Column 2, Lines 60-67 – Filner discloses this limitation in that the margins may either be removed entirely (cut twice around the block of space), or modified to become a lesser number of pixels on either side.), the first path being adjacent to the first edge of the first object, the second path being adjacent to the second edge of the second object, and wherein the step of cutting the grouping block into the first sub-block and the second sub-block further comprises: 
cutting the grouping block into the first sub-block, the second sub-block and a third sub-block along the first path and the second path, wherein the third sub-block is between the first sub-block and the second sub-block (see Column 2, Lines 60-67 – Filner discloses this limitation in that the space between the first and second object may be removed entirely. Examiner notes that this requires a removal of a block of space from the edge of the first sub-block to the edge of the second sub-block.).  

Claim 4:
As indicated in the above rejection, the combination of Filner, Morita, and Kato teaches every limitation of claim 1. Further, Filner discloses wherein the step of cutting the grouping block into the first sub-block and the second sub-block further comprises: 
detecting whether there is an interval between the first object and the second object, wherein the interval is defined by a first edge of the first object and a second edge of the second object (see Column 2, Lines 57-67 – Filner discloses this limitation in that to fit the blocks to the display width, any exterior left and right margins may need to be reduced.); and 
when the confirmation button is detected as selected, cutting the grouping block into the first sub-block and the second sub-block along at least one path in the interval (see Column 2, Lines 57-67 – Filner discloses this limitation in that the margin spaces to the left and right of blocks are removed or reduced. Also see Column 2, Lines 40-50 – Filner discloses this limitation in that the single column presents one block level element per row.).  
The combination of Filner and Morita fails to expressly teach:
displaying a confirmation button when the interval between the first object and the second object is detected; 
detecting whether the confirmation button is selected.
Kato teaches:
displaying a confirmation button when the interval between the first object and the second object is detected (see Figure 18 – Kato teaches this limitation in that the user is presented with a confirmation button upon displaying the Preview.); 
detecting whether the confirmation button is selected (see Paragraph 0209 – Kato teaches this limitation in that the result of block selections is confirmed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
displaying a confirmation button when the interval between the first object and the second object is detected; 
detecting whether the confirmation button is selected
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claim 5:
The combination of Filner, Morita and Kato teaches the method according to claim 1, wherein when the first sub-block is set as having 56the first display attribute, a logical unit length of the first sub-block is fixed, and when the first display attribute of the first sub-block is changed to the second display attribute, the logical unit length of the first sub-block changes adaptively according to a length of a display displaying the programmable user interface (see Column 8, Lines 44-55 – Filner discloses this limitation in that if the display attribute (width of the column) Is changed to a more narrow width, the resultant block is lengthened in order to accommodate for text wrapping to display the block contents within the user interface.); or 
when the first sub-block is set as having the first display attribute, the logical unit length of the first sub-block changes adaptively according to the length of the display displaying the programmable user interface, and when the first display attribute of the first sub-block is changed to the second display attribute, the logical unit length of the first sub-block is fixed.  

Claim 6:
As indicated in the above rejection, the combination of Filner, Morita and Kato teaches every limitation of claim 5. The combination of Filner and Morita fails to expressly teach:
displaying the first attribute element on the first sub-block, wherein the first display state is a first color and the second display state is a second color.
Kato teaches:
displaying the first attribute element on the first sub-block, wherein the first display state is a first color and the second display state is a second color (see Paragraphs 0218-0219 – Kato teaches this limitation in that a graphic objects may be framed in colors corresponding to their attributes.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
displaying the first attribute element on the first sub-block, wherein the first display state is a first color and the second display state is a second color
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claim 7:
 As indicated in the above rejection, the combination of Filner, Morita and Kato teaches every limitation of claim 5. Filner further discloses:
generating a second description code corresponding to the second sub-block according to the fourth display attribute (see Column 5, Lines 3-8 – Filner discloses this limitation in that the method modifies the initial page’s source code such in order to be interpreted for final rendering).  
Filner fails to expressly disclose:
setting the second sub-block as having a third display attribute; 
displaying a second attribute element on the programmable user interface, wherein the second attribute element presents a third display state for representing the third display attribute; 
when the second attribute element is detected as selected, changing the third display attribute of the second sub-block to a fourth display attribute and changing the third display state presented by the second attribute element to a fourth display state, wherein the fourth display state is used for representing the fourth display attribute.
Morita teaches:
setting the second sub-block as having a third display attribute (see Figure 15B – Morita teaches this limitation in that Element D has been assigned as belonging in Column 2 (attribute).); 
displaying a second attribute element on the programmable user interface, wherein the second attribute element presents a third display state for representing the third display attribute (see Paragraph 0081 and Figure 15B – Morita teaches this limitation in that Element D is displayed at the top of the second column (first attribute).); 
when the second attribute element is detected as selected, changing the third display attribute of the second sub-block to a fourth display attribute and changing the third display state presented by the second attribute element to a fourth display state, wherein the fourth display state is used for representing the fourth display attribute (see Paragraph 0087 and Figure 15B – Morita teaches this limitation in that when margin reduction is performed, block D is moved to the lower portion of the first column. As illustrated in Figure 15B, block D is then displayed in the first column (second attribute).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Filner, to include:
setting the second sub-block as having a third display attribute; 
displaying a second attribute element on the programmable user interface, wherein the second attribute element presents a third display state for representing the third display attribute; 
when the second attribute element is detected as selected, changing the third display attribute of the second sub-block to a fourth display attribute and changing the third display state presented by the second attribute element to a fourth display state, wherein the fourth display state is used for representing the fourth display attribute
for the purpose of optimizing the layout of blocks of content in columns without causing inconsistency in context (see Paragraph 0008). Further, both Filner and Morita are concerned with formatting web pages to present to a user. 
The combination of Filner and Morita fails to expressly teach:
detecting whether the second attribute element is selected.
Kato teaches:
detecting whether the second attribute element is selected (see Paragraph 0240 – Kato teaches this limitation in that an attribute of an object may be selected.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
detecting whether the second attribute element is selected
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claim 8:
As indicated in the above rejection, the combination of Filner, Morita and Kato teaches every limitation of claim 7. The combination of Filner and Morita fails to expressly teach:
displaying the second attribute element on the second sub-block, wherein the first display state is a first color, the second display state is a second color, the third display state is one of the first color and the second color, and the fourth display state is the other one of the first color and the second color.
Kato teaches:
displaying the second attribute element on the second sub-block, wherein the first display state is a first color, the second display state is a second color, the third display state is one of the first color and the second color, and the fourth display state is the other one of the first color and the second color (see Paragraphs 0218-0219 – Kato teaches this limitation in that a graphic objects may be framed in colors corresponding to their attributes.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
displaying the second attribute element on the second sub-block, wherein the first display state is a first color, the second display state is a second color, the third display state is one of the first color and the second color, and the fourth display state is the other one of the first color and the second color
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claim 9:
As indicated in the above rejection, the combination of Filner, Morita, and Kato teaches every limitation of claim 1. Filner fails to expressly disclose wherein the programmable user interface further has a third object having a peripheral outline (see Figures 10-10C – Morita teaches this limitation in that third object C, and first object A has a peripheral outline.), and the method further comprises: 
detecting whether the grouping block is in an area enclosed by the peripheral outline of the third object (see Paragraph 0068 – Morita teaches this limitation in that the method determines if objects or groups of objects overlap in an arrangement on a page. If so, the blocking of the object is temporarily released so that a new group may be formed.); and 
when the grouping block is detected in the area enclosed by the peripheral outline of the third object, grouping the grouping block and the third object into another group (see Paragraph 0068 – Morita teaches this limitation in that it is detected that C overlaps with the Y coordinate of A (is within the peripheral outline.).
Morita teaches wherein the programmable user interface further has a third object having a peripheral outline, and the method further comprises: 
detecting whether the grouping block is in an area enclosed by the peripheral outline of the third object; and 
when the grouping block is detected in the area enclosed by the peripheral outline of the third object, grouping the grouping block and the third object into another group.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Filner, to include: 
wherein the programmable user interface further has a third object having a peripheral outline, and the method further comprises: 
detecting whether the grouping block is in an area enclosed by the peripheral outline of the third object; and 
when the grouping block is detected in the area enclosed by the peripheral outline of the third object, grouping the grouping block and the third object into another group
for the purpose of optimizing the layout of blocks of content in columns without causing inconsistency in context (see Paragraph 0008). Further, both Filner and Morita are concerned with formatting web pages to present to a user. 

Claim 10:
As indicated in the above rejection, the combination of Filner, Morita, and Kato teaches every limitation of claim 1. Filner fails to expressly disclose wherein the programmable user interface further has a third object, the first object has a peripheral outline, and the method further comprises: 
detecting whether the third object is in an area enclosed by the peripheral outline of the first object; and 
when the third object is detected in the area enclosed by the peripheral outline of the first object, grouping the third object and the first object into another group.
Morita teaches wherein the programmable user interface further has a third object, the first object has a peripheral outline (see Figures 10-10C – Morita teaches this limitation in that third object C, and first object A has a peripheral outline.), and the method further comprises: 
detecting whether the third object is in an area enclosed by the peripheral outline of the first object  (see Paragraph 0068 – Morita teaches this limitation in that it is detected that C overlaps with the Y coordinate of A (is within the peripheral outline.); and 
when the third object is detected in the area enclosed by the peripheral outline of the first object, grouping the third object and the first object into another group (see Figure 10C – Morita teaches this limitation in that A and C are then enclosed in the same area and grouped together.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Filner, to include: 
wherein the programmable user interface further has a third object, the first object has a peripheral outline, and the method further comprises: 
detecting whether the third object is in an area enclosed by the peripheral outline of the first object; and 
when the third object is detected in the area enclosed by the peripheral outline of the first object, grouping the third object and the first object into another group
for the purpose of optimizing the layout of blocks of content in columns without causing inconsistency in context (see Paragraph 0008). Further, both Filner and Morita are concerned with formatting web pages to present to a user. 

Claim 11:
The combination of Filner and Morita teaches the method according to claim 1, wherein an interval exists between the first object and the second object, the method further comprising: 
cutting the grouping block into the first sub-block, the second sub-block and a third sub-block, wherein the interval is in the third sub-block (see Column 2, Lines 60-67 – Filner discloses this limitation in that the space between the first and second object may be removed entirely. Examiner notes that this requires a removal of a block of space from the edge of the first sub-block to the edge of the second sub-block.); 
setting the third sub-block as having a third display attribute such that a logical 58unit length of the third sub-block changes adaptively according to a length of a display displaying the programmable user interface (see Column 9, Lines 23-30 – Filner discloses this limitation in that unneeded spacer images may be removed to provide a better layout.); and 
generating a second description code corresponding to the third sub-block according to the third display attribute (see Column 5, Lines 3-8 – Filner discloses this limitation in that the method modifies the initial page’s source code such that when interpreted for final rendering, the contents of the page are in a single column.).  

Claim 12:
As indicated in the above rejection, the combination of Filner, Morita, and Kato teaches every limitation of claim 1. Filner fails to expressly disclose:
detecting whether the grouping block or the first object is in an area enclosed by the peripheral outline of the third object; 
when the grouping block or the first object is detected in the area enclosed by the peripheral outline of the third object…grouping the third object and the grouping block or the first object in the area enclosed by the peripheral outline of the third object into another grouping block.
Morita teaches:
wherein the programmable user interface further has a third object having a peripheral outline (see Figures 10-10C – Morita teaches this limitation in that third object C, and first object A has a peripheral outline.), and the method further comprises: 
detecting whether the grouping block is in an area enclosed by the peripheral outline of the third object (see Paragraph 0068 – Morita teaches this limitation in that the method determines if objects or groups of objects overlap in an arrangement on a page. If so, the blocking of the object is temporarily released so that a new group may be formed.); and 
when the grouping block is detected in the area enclosed by the peripheral outline of the third object…grouping the grouping block and the third object into another group (see Paragraph 0068 – Morita teaches this limitation in that it is detected that C overlaps with the Y coordinate of A (is within the peripheral outline.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Filner, to include: 
detecting whether the grouping block or the first object is in an area enclosed by the peripheral outline of the third object; 
when the grouping block or the first object is detected in the area enclosed by the peripheral outline of the third object…grouping the third object and the grouping block or the first object in the area enclosed by the peripheral outline of the third object into another grouping block
for the purpose of optimizing the layout of blocks of content in columns without causing inconsistency in context (see Paragraph 0008). Further, both Filner and Morita are concerned with formatting web pages to present to a user. 
The combination of Filner and Morita fails to expressly teach:
displaying a confirmation button; and
detecting whether the confirmation button is selected.
Kato teaches:
displaying a confirmation button (see Figure 18 – Kato teaches this limitation in that the user is presented with a confirmation button upon displaying the Preview.); 
detecting whether the confirmation button is selected (see Paragraph 0209 – Kato teaches this limitation in that the result of block selections is confirmed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
displaying a confirmation button; 
detecting whether the confirmation button is selected
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claim 13:
As indicated in the above rejection, the combination of Filner, Morita and Kato teaches every limitation of claim 1. The combination of Filner and Morita fails to expressly teach:
displaying at least one path dividing the objects into a plurality of groups according to arrangement of the objects; 
displaying a confirmation button; 
detecting whether the confirmation button is selected; and 
when the confirmation button is detected as selected, grouping the objects in each of the groups to form a grouping block.
Kato teaches:
displaying at least one path dividing the objects into a plurality of groups according to arrangement of the objects (see Figure 18 and Paragraph 0119 – Kato teaches this limitation in that the Preview window displays the anticipated arrangement of blocks including the character string cuts.); 
displaying a confirmation button (see Figure 18 – Kato teaches this limitation in that the user is presented with a confirmation button upon displaying the Preview.); 
detecting whether the confirmation button is selected (see Paragraph 0209 – Kato teaches this limitation in that the result of block selections is confirmed.); and 
when the confirmation button is detected as selected, grouping the objects in each of the groups to form a grouping block (see Paragraph 0214 – Kato teaches this limitation in that in response to confirmation, the block selections are displayed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
displaying at least one path dividing the objects into a plurality of groups according to arrangement of the objects; 
displaying a confirmation button; 
detecting whether the confirmation button is selected; and 
when the confirmation button is detected as selected, grouping the objects in each of the groups to form a grouping block
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claim 14:
As indicated in the above rejection, the combination of Filner, Morita and Kato teaches every limitation of claim 1. The combination of Filner and Morita fails to expressly teach:
displaying at least one cutting switch corresponding to the at least one path; 
detecting whether the at least one cutting switch is selected 
when the at least one cutting switch is detected as selected, switching the at least one path corresponding to the selected cutting switch between being displayed and non- displayed.
Kato teaches:
displaying at least one cutting switch corresponding to the at least one path (see Figure 18 and Paragraph 0119 – Kato teaches this limitation in that the Preview window displays the anticipated arrangement of blocks including the character string cuts.); 
detecting whether the at least one cutting switch is selected (see Figure 18 – Kato teaches this limitation in that the user is presented with a confirmation button upon displaying the Preview. Also see Paragraph 0209 – Kato teaches this limitation in that the result of block selections is confirmed.); and 
when the at least one cutting switch is detected as selected, switching the at least one path corresponding to the selected cutting switch between being displayed and non- displayed (see Paragraph 0214 – Kato teaches this limitation in that in response to confirmation, the string cuts are executed and displayed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
displaying at least one cutting switch corresponding to the at least one path; 
displaying a confirmation button; 
detecting whether the confirmation button is selected; and 
when the at least one cutting switch is detected as selected, switching the at least one path corresponding to the selected cutting switch between being displayed and non- displayed
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claim 15:
As indicated in the above rejection, the combination of Filner, Morita and Kato teaches every limitation of claim 1. The combination of Filner and Morita fails to expressly teach:
displaying at least one path in at least one blank interval area in the grouping block; 
displaying a confirmation button; 
detecting whether the confirmation button is selected; and 
when the confirmation button is detected as selected, cutting the grouping block into the first sub-block and the second sub-block along the at least one path.
Kato teaches:
displaying at least one path in at least one blank interval area in the grouping block (see Figure 18 and Paragraph 0119 – Kato teaches this limitation in that the Preview window displays the anticipated arrangement of blocks including the character string cuts.); 
displaying a confirmation button (see Figure 18 – Kato teaches this limitation in that the user is presented with a confirmation button upon displaying the Preview.); 
detecting whether the confirmation button is selected (see Paragraph 0209 – Kato teaches this limitation in that the result of block selections is confirmed.); and 
cutting the grouping block into the first sub-block and the second sub-block along the at least one path (see Paragraph 0214 – Kato teaches this limitation in that in response to confirmation, the block selections are displayed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
displaying at least one path in at least one blank interval area in the grouping block; 
displaying a confirmation button; 
detecting whether the confirmation button is selected; and 
cutting the grouping block into the first sub-block and the second sub-block along the at least one path
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claim 16:
The combination of Filner and Morita teaches the method according to claim 1, further comprising: 
setting an interval between the first object and the second object as having a fifth display attribute or a sixth display attribute (see Column 9, Lines 23-30 – Filner discloses this limitation in that unneeded spacer images may be removed to provide a better layout.); 
arranging the first object and the second object in a same row when the interval has the fifth display attribute and a first display displaying the programmable user interface has a first width (see Column 9, Lines 23-30 – Filner discloses this limitation in that removal of unneeded images may occur in blocks adjacent within a row according to the width of the column.); 
arranging the first object and the second object in two different rows when the interval has the sixth display attribute and a second display displaying the programmable user interface has a second width, wherein the second width is smaller 60than the first width (see Column 9, Lines 40-50 – Filner discloses this limitation in that at a second width, the second object may be located in a new or scrollable row.); and 
generating a third description code corresponding to the first object and the second object according to the fifth display attribute or the sixth display attribute (see Column 5, Lines 3-8 – Filner discloses this limitation in that the method modifies the initial page’s source code such that when interpreted for final rendering, the contents of the page are in a single column.).  

Clam 17:
method according to claim 16, further comprising: 
displaying a third attribute element in the interval, wherein the third attribute element presents a fifth display state for representing the fifth display attribute or a sixth display state for representing the sixth display attribute; 
detecting whether the third attribute element is selected.
when the third attribute element is detected as selected, switching the interval between having the fifth display attribute and having the sixth display attribute, and switching the third attribute element between presenting the fifth display state and presenting the sixth display state.  

As indicated in the above rejection, the combination of Filner, Morita and Kato teaches every limitation of claim 1. The combination of Filner and Morita fails to expressly teach:
displaying a third attribute element in the interval, wherein the third attribute element presents a fifth display state for representing the fifth display attribute or a sixth display state for representing the sixth display attribute; 
detecting whether the third attribute element is selected.
when the third attribute element is detected as selected, switching the interval between having the fifth display attribute and having the sixth display attribute, and switching the third attribute element between presenting the fifth display state and presenting the sixth display state.
Kato teaches:
displaying a third attribute element in the interval, wherein the third attribute element presents a fifth display state for representing the fifth display attribute or a sixth display state for representing the sixth display attribute (see Figure 18 and Paragraph 0119 – Kato teaches this limitation in that the Preview window displays the anticipated arrangement of blocks including the character string cuts.); 
detecting whether the third attribute element is selected (see Figure 18 – Kato teaches this limitation in that the user is presented with a confirmation button upon displaying the Preview. Also see Paragraph 0209 – Kato teaches this limitation in that the result of block selections is confirmed.); and 
when the third attribute element is detected as selected, switching the interval between having the fifth display attribute and having the sixth display attribute, and switching the third attribute element between presenting the fifth display state and presenting the sixth display state (see Paragraph 0214 – Kato teaches this limitation in that in response to confirmation, the string cuts are executed and displayed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Filner and Morita, to include:
displaying a third attribute element in the interval, wherein the third attribute element presents a fifth display state for representing the fifth display attribute or a sixth display state for representing the sixth display attribute; 
detecting whether the third attribute element is selected.
when the third attribute element is detected as selected, switching the interval between having the fifth display attribute and having the sixth display attribute, and switching the third attribute element between presenting the fifth display state and presenting the sixth display state
for the purpose of accurately reuse desired images between configurations (see Paragraph 0006). Further, Filner, Morita, and Kato are all concerned with the presentation layout of content to a user.

Claims 18-20:
	Claims 18-20 are the system claims corresponding to the method of claims 1, 2, and 16-17, respectively. As indicated in the above rejections, the combination of Filner, Morita, and Kato teaches every limitation of claims 1, 2, 16, and 17. Further, Filner discloses a method that is performed on a system (see Column 1, Lines 65-67). Thus, the combination of Filner, Morita, and Kato teaches every limitation of claims 18-20. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shadeed, Ahmed, “Spacing in CSS” teaches methods for eliminating black spacing in CSS when arranging blocks of content in a display (see Pages 1-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143        

/BEAU D SPRATT/               Primary Examiner, Art Unit 2143